Citation Nr: 1047397	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1953 to 
April 1955.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 2006, the appellant appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.   Following that hearing, 
the Board remanded the claim for the purpose of obtaining 
additional documents.  In May 2009, the claim was again remanded 
for further development.  The claims folder has since been 
returned to the Board for review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's lumbar spine disorder is reasonably related to his 
military service.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There is no prejudice to the Veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as arthritis, may be presumed if manifested 
to a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Veteran claims that service connection is warranted for a low 
back disorder.  He states that he was treated in service and that 
he has continued to have problems with his back since that time.  
The Veteran's service treatment records are unavailable.  The 
United States Court of Appeals for Veterans Claims (Court) 
 has held that in cases where records once in the hands of the 
government are lost, there is a heightened obligation to explain 
the Board's findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the Veteran's claim has been undertaken 
with this heightened obligation in mind.  

As noted there are no service treatment records in the file.  VA 
records after service show that Record of Hospitalization 
indicating that the Veteran obtained treatment at the VA Hospital 
in Muskogee, Oklahoma, in June 1957 is in the file.  That record 
reflects that the treatment was for a condition affecting the 
lumbar segment of the spine.  Thereafter, private records show 
treatment for back problems in 1980, when the Veteran was seen 
after complaining of lumbar pain.  It was noted that he had a 
multiple year history of lumbar pain.  It was noted that he 
injured his back while wrestling when he was 14 years of age and 
that he injured his back in 1954, lifting while in the Army.  It 
was noted that he had intermittent overall difficulties since 
then.  The finding was, rule out possibility at the present time 
of cauda equine lesion with radiculopathy.  He underwent surgery 
and the post-op diagnosis was, intervertebral disc.  

In a written statement received in April 2006, the Veteran's wife 
stated that she has been married to the Veteran for 53 years.  
She stated that during his tour in Korea, he injured his back and 
that he has had been seen by many doctors since his injury.  She 
reported that in 1957 he was on bed rest for a week at the VA 
hospital in Muskogee.  

In a July 2009 letter, a friend of the Veteran reported that he 
has known the Veteran for 65 years and that the Veteran has 
reported injuring his back in service.  In a July 2009 letter 
another friend of the Veteran stated that he has known the 
Veteran since they were teenagers.  He stated that when the 
Veteran returned from Korea he had back pain.  

The Veteran was examined by VA in September 2009.  The claims 
file was reviewed.  The Veteran reported an inservice back injury 
and his subsequent surgery in 1980.  The examiner noted the 
Veteran's history and examined the Veteran.  He diagnosed status 
post lumbar laminectomy with degenerative changes in the lumbar 
spine with mild to moderate loss of function.  The examiner 
stated that he could not resolve the issue of whether the low 
back disorder is due to or the result of back pain in service 
without resorting to mere speculation.  The rationale provided 
was that the service treatment records were not available for 
review and that private records showed a history of a back injury 
prior to service and that he stepped in a hole in 1967.  

Discussion

VA regulations do not require that service connection be 
established by service medical records, but may be established by 
cognizable evidence from other medical and lay sources.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  Additionally, the VA's 
Adjudication Procedure Manual provides that alternate sources of 
evidence may be utilized in a claim where there are missing 
records. VA Adjudication Procedure Manual, Manual M21-1, Part 
III, Paragraph 4.25(c) (July 12, 1995).

In this instance, there are medical records showing treatment at 
a VA facility shortly after the appellant left the service.  This 
could be indicative of a chronic disability that occurred in 
service for which residual symptoms extending past service.  
Although the appellant has been able to submit a Record of 
Hospitalization, the VA facility has not been able to provide 
additional medical treatment documents that would elaborate on 
the appellant's treatment or the final diagnosis given when the 
appellant was released, despite multiple attempts by the RO to 
obtain them.  

The Boar recognizes that because of the NPRC fire, the 
appellant's service treatment records are unavailable for review.  
Therefore, it is not possible to ascertain whether the appellant 
actually injured his back in service.  Nevertheless, the fact 
remains that the first evidence of complaints of lower back 
condition began within two years after he was discharged from 
service - in 1957.  Here, the Board finds that the lack of lapse 
in time, along with the VAMC's inability to locate treatment 
records that actually existed at one point in time, supports the 
appellant's purported history of the back condition.  

What is lacking is a clear opinion regarding the relationship 
between the current findings and the Veteran's service.  The 
opinion provided by the VA examiner is speculative and thus has 
little probative value.  As the examiner reported that an opinion 
could not be provided without resorting to speculation, this 
cannot be used as a negative opinion to support a denial.  
Rather, this is a non-opinion and must be weighed against the 
other evidence of record.  The "opinion" provided is, 
unfortunately, not sufficient upon which to award service 
connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. 
Cir. 2009).  The United States Court of Appeals for Veterans 
Claims (Court) held in Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010), that before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the evidence.  
Id.  In other words, the Board must ensure that the VA examiner 
has considered "all procurable and assembled data" and that the 
decision that no conclusion can be reached is "based on 
sufficient facts or data." Id. (citing Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007) and Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008)).  In reviewing the September 2009 VA 
examination report, the Board finds that a number of relevant 
facts were not considered by the VA examiner.  The VA examiner 
did not account for the treatment the Veteran received in 1980 
and the history provided at that time, or the lay statements in 
the file.  It is noted that the examiner did not rule out a 
relationship between service and the current findings and that 
there is no medical evidence in the file which does.  

However, the Veteran has claimed continuity of his symptoms since 
service and has provided lay statements in support of his claim.  
In this case, the Board has not discovered any internal 
inconsistencies in the Veteran's contentions nor does his claim 
appear inherently implausible when considering the circumstances 
of his service.  That is, he was stationed in Korea according to 
his DD 214 and his major course was tractor scrapper.  He has 
testified that he injured his back in Korea and that he hurt his 
back trying to attach a heavy piece of equipment to a bulldozer.  
Further there is no reason to doubt the credibility of his wife 
or his friends in reporting their observations.  The Court has 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006). The Board finds this evidence to be 
competent and credible evidence of continuity of symptomatology 
because the presence of this disorder is not a determination 
"medical in nature" and they are therefore capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, the Board finds his reports of continuity of 
symptomatology are credible. 


The Board finds that when considering the evidence in its 
entirety as well as the unavailability of Federal records 
pertinent to the claim, the evidence is at least in equipoise.  
Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for a 
lumbar spine disorder is warranted.  


ORDER

Service connection for a disability of the lumbar segment of the 
spine is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


